Citation Nr: 1702810	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  12-13 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to December 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).  

In a December 2013 decision, the Board denied service connection for obstructive sleep apnea.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2014 Court order, the Court vacated the Board's decision, insomuch as it denied service connection for sleep apnea, and remanded the appeal for action consistent with the Joint Motion.

The Board remanded the appeal in February 2015 for additional development.   The Board finds that the agency of jurisdiction substantially complied with the terms of the Board remand, and the case is once again before the Board.  


FINDINGS OF FACT

1. The Veteran has currently diagnosed obstructive sleep apnea.

2. The evidence is at least in equipoise on the question of whether currently diagnosed sleep apnea is related to service-connected sinusitis, rhinitis, and a deviated nasal septum.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1101, 1110, 5107, 5121 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) do not apply in this case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis

The Veteran contends in lay statements that currently diagnosed obstructive sleep apnea is secondary to service-connected sinusitis and rhinitis with a deviated nasal septum, due to a broken nose in service.  He states in his May 2012 substantive appeal medical literature relate his service connected disabilities, sinusitis and a deviated nasal septum, to sleep apnea and stated that this assertion was supported by medical opinion evidence submitted in support of his claim.  

VA examinations and VA and private treatment records identify a current diagnosis of obstructive sleep apnea.  The Veteran was first diagnosed with obstructive sleep apnea based on a February 2010 sleep study. 

The Board finds that sleep apnea was not incurred in service.  Service treatment records do not identify treatment, complaints, or diagnoses related to obstructive sleep apnea in service.  

While an October 2012 opinion from the Veteran's private physician, Dr. N.G., indicates that sleep apnea was likely undiagnosed during his active duty career, this opinion was stated to be based on a review of service records which showed a history of chronic sinus disease and complaints of difficulty sleeping while on active duty.  The Board finds that the October 2012 opinion is not based on a fully accurate factual background and is not probative in this case.  In that regard, service treatment records do not identify findings related to chronic sinus problems or complaints of difficulty with sleep in service, and during a December 2015 VA examination, the Veteran denied having symptoms related to sleep apnea in service.  

During a December 2015 VA examination, the Veteran reported that sleep apnea symptoms began post-service in 2010.  He specifically denied having sleep apnea symptoms while in service and indicated that he was not diagnosed as having sleep apnea.  The Veteran related difficulty with sleep in service to pain from facial trauma just prior to service separation.  

May 2015 and March 2016 VA opinions indicate that sleep apnea was less likely than not incurred in or caused by service.  The May 2015 VA examiner reasoned that the Veteran reported the onset of symptoms related to sleep apnea in 2010, many years after he was discharged from service, and denied having such symptoms in service.  Instead, sleep apnea was diagnosed with his first sleep study at Sono Sleep Center in February 2010.  The March 2016 VA examiner reasoned that the Veteran was not diagnosed with sleep apnea during service, nor did he complain sleep problems during service.  His separation physical in June 1967 showed a normal examination of the nose and sinus.  Although, he was noted to have injury to the nose prior to discharge, there were no reported significant complications documented in the medical record.  The Board finds that the December 2015 and March 2016 opinions, insomuch as they address the question of direct service connection, are probative as they are based on a fully accurate factual background, consistent with the Veteran's self-report with regard to the onset of his symptoms, and include adequate rational for the opinions rendered.  For these reasons, the Board finds that sleep apnea was not incurred in service.  

The Veteran contends that secondary service connection is warranted for sleep apnea.  The record shows that he is currently service-connected sinusitis, rhinitis, and a deviated nasal septum due to a fractured nose.  The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed sleep apnea is related to the Veteran's service-connected sinusitis, rhinitis, and deviated nasal septum.  There are multiple conflicting medical opinions of record which address this question.

A January 2011 VA examiner opined that that sleep apnea was not caused or aggravated by service connected sinusitis, rhinitis, a deviated septum, or fractured nose, stating that there was no causal relationship between sleep apnea and sinusitis, rhinitis, deviated septum, or fractured nose.  He stated that the nasal condition could aggravate the treatment of sleep apnea by interfering with the CPAP, but stated that this did not appear be the situation in this Veteran.  An October 2014 Joint Motion for Remand provides that this opinion is inadequate due to the lack of rational provided for the opinion.  Because the opinion is conclusory in nature, with little rational, the Board finds that the January 2011 VA opinion is not probative.

A July 2010 opinion from Dr. N.G. noted the Veteran's history of treatment and opined that it was very likely that his sleep apnea was related to his chronic sinus disease, reasoning that there were several studies which did support the correlation between chronic sinus disease and sleep apnea.  The Board finds that the July 2010 opinion is probative as it is based on examination of the Veteran and consideration of sleep apnea in light of his service-connected respiratory disability.  Dr. N.G. provided adequate rational for his conclusions based on cited medical research.  

In a February 2014 private opinion, Dr. R.A.V. opined that the Veteran's obstructive sleep apnea was due to his service-connected deviated nasal septum and fractured nose.  The opinion was based on a discussion of the Veteran's medical history as it pertained to his sinus condition and sleep apnea.  Dr. R.A.V. provided a detailed statement in support of his opinion, citing medical research articles which related septal deviation and other causes of nasal obstruction to the development of breathing disorders such as obstructive sleep apnea.  The Board finds that the February 2014 opinion is probative and finds that the rational provided for the opinion is adequate.  

The Veteran was afforded a May 2015 VA examination and opinion to address sleep apnea.  The Board finds that the opinion addressing direct service connection was clear, and is probative.  With regard to the question of secondary service connection, the record contains two May 2015 VA opinions and a December 2015 opinion which was provided for clarification.  The Board finds that these opinions, which are based on essentially the same rational, when considered together, are not clear, appear to be in conflict with one another.   An initial opinion rendered indicated that sleep apnea was less likely than not proximately due to or the result of a service connected condition.  The VA examiner reasoned that the Veteran's deviated nasal septum and chronic nasal obstruction were uncomplicated, and sleep apnea was, therefore, less likely than not caused by or permanently aggravated by his current service connected disabilities of uncomplicated deviated nasal septum and sinusitis.

The May 2015 VA examination report, however, contained a second opinion.  The opinion provides that claimed sleep apnea was "at least less likely than not"  proximately due to or the result of the Veteran's service connected condition.  The rational provided indicates, based on the Veteran's history and a review of relevant medical literature, that "unless sinusitis, nasal obstruction and deviated nasal septum were uncomplicated it does not cause sleep apnea ... it is my opinion that the weight of evidence was for the conclusion and not in favor of conclusion that found it against it."  The Board finds that this second opinion is confusing, unclear, and is not probative.    

An additional December 2015 opinion was provided for clarification as to whether the obstructive sleep apnea was secondary to service-connected conditions such as deviated nasal septum.  This opinion provides that the Veteran's deviated nasal septum with subsequent chronic nasal obstruction and sinusitis were uncomplicated and therefore could not cause obstructive sleep apnea.  The examiner then opined that the uncomplicated deviated nasal septum with subsequent chronic obstruction and sinusitis which were minimally treated in service were at "least as likely as not causing" obstructive sleep apnea while in service.  While the rational provided in the December 2015 opinion appears similar to the rational provided in the initial May 2015 opinion, the conclusions are different.  The Board finds that the series of apparently conflicting opinions provided in May 2015 and December 2015 are confusing and poorly reasoned.  For these reasons, the Board finds that the opinions are not probative.  

The Board finds that a March 2016 VA supplemental opinion is probative in this case.  The opinion provides that obstructive sleep apnea is less likely than not proximately due to or aggravated by the Veteran's service-connected conditions.  The examiner reasoned that there was no evidence showing a complicated nasal obstruction resulting from the deviated septum, citing examples from the Veteran's treatment history.  While the examiner focused a great deal on the etiology of allergic rhinitis, which is not at issue in this case, he also indicated that a September 2009 ENT evaluation did not show evidence of a complicated condition involving the nose and x-ray findings were consistent with an uncomplicated condition of the nose and sinus.  The examiner also noted the February 2010 diagnosis of severe obstructive sleep apnea, despite primary care treatment showing that the Veteran's allergies were controlled with medication.  The Board finds that the rational provided for the March 2016 VA opinion is adequate, and is based on findings from the record and reference to applicable medical research.  For these reasons, the Board finds that the March 2016 VA medical opinion is probative.

In weighing the competent, credible, and probative evidence provided by Dr. N.G. in a July 2010 opinion, Dr. R.A.V. in a February 2014 opinion, and the March 2016 VA opinion, the Board finds that the evidence for an against a findings of service connection for sleep apnea, as secondary to service-connected sinusitis, rhinitis, and a septal deviation, is at least in equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for obstructive sleep apnea.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for sleep apnea is granted.  




____________________________________________
T. D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


